United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.W., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES BULK
MAIL CENTER, Bell, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-504
Issued: June 12, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On January 7, 2014 appellant filed a timely appeal from the November 26, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which found him at fault
in the creation of an overpayment of compensation.1
The Board has duly considered the matter and finds that this case is not in posture for
decision. The Director of OWCP has determined that the holding of the United States Supreme
Court in Califano v. Yamasaki, 422 U.S. 682 (1979), is applicable to the recovery of
overpayments under the Federal Employees’ Compensation Act and requires an opportunity for a
prerecoupment hearing.2 OWCP regulations therefore provide that a prerecoupment hearing
must be requested within 30 days of the date of the written notice of overpayment.3 Regulations

1

On December 19, 2007 appellant, 59-year-old distribution clerk, sustained a traumatic injury in the performance
of duty when a piece of warehouse equipment pinned him against a wall. OWCP accepted his claim for multiple
pelvic fractures.
2

Fred A. Cooper, Jr., 44 ECAB 498 (1993) (noting that the right to a prerecoupment hearing does not arise under 5
U.S.C. § 8124(b)).
3

20 C.F.R. § 10.432.

further provide that failure to request a prerecoupment hearing within 30 days shall constitute a
waiver of that right.4
OWCP issued a preliminary determination of overpayment on September 26, 2013 and
provided appellant 30 days to request a prerecoupment hearing. In a letter postmarked
October 26, 2013 and mailed to OWCP’s Branch of Hearings and Review, appellant timely
requested a prerecoupment hearing before an OWCP hearing representative.
Appellant was thus entitled to a prerecoupment hearing as a matter of right. OWCP
proceeded to a final decision on November 26, 2013, however, without providing a hearing.
As OWCP has denied appellant due process, the Board will set aside the November 26,
2013 final decision and remand the case for further action, including a prerecoupment hearing
and appropriate final decision.
IT IS HEREBY ORDERED THAT the November 26, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: June 12, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

Id.

2

